                         1   LAW OFFICES OF CRAIG V. WINSLOW
                             CRAIG V. WINSLOW, Cal. Bar No. 73196
                         2   630 N. San Mateo Drive
                             San Mateo, California 94401
                         3   Telephone: (650) 347-5445
                             Facsimile: (650) 347-4411
                         4   Email:      craig@cvwlaw.com
                         5
                             MEYER LAW GROUP LLP
                         6    A Limited Liability Partnership
                             BRENT D. MEYER, Cal. Bar No. 266152
                         7   268 Bush Street #3639
                             San Francisco, California 94104
                         8
                             Telephone: (415) 765-1588
                         9   Facsimile: (415) 762-5277
                             Email:      brent@meyerllp.com
                    10
                    11       Attorneys for Creditors
                             DALE GARDNER and
                    12       MELISSA GARDNER
                    13
                                                          UNITED STATES BANKRUPTCY COURT
                    14
                                                          NORTHERN DISTRICT OF CALIFORNIA
                    15
                                                                      SAN JOSE DIVISION
                    16
                             In re                                                  BK Case No.: 20-50469-SLJ
                    17
                             MORDECHAI KOKA,                                        Chapter 11
                    18
                    19                                                              SECOND SUPPLEMENTAL
                                              Debtor in Possession.                 DECLARATION OF COUNSEL BRENT
                    20                                                              D. MEYER IN SUPPORT OF OBJECTION
                                                                                    TO DESIGNATION UNDER SUB-
                    21
                                                                                    CHAPTER V PURSUANT TO FEDERAL
                    22                                                              RULE OF BANKRUPTCY PROCEDURE
                                                                                    1020(B), AND IN THE ALTERNATIVE,
                    23                                                              MOTION TO: (1) REMOVE DEBTOR IN
                    24                                                              POSSESSION PURSUANT TO 11 U.S.C. §
                                                                                    1185; (2) CONVERT CASE TO CHAPTER
                    25                                                              7 PURSUANT TO 11 U.S.C. § 1112(B)
                    26                                                              Date:          June 22, 2021
                    27                                                              Time:          2:00 p.m.
                                                                                    Location:      Telephonic / Videoconference
                    28                                                              Judge:         Hon. Stephen L. Johnson

                              BK CASE NO. 20-50469-SLJ
                                                                              -1-
MEYER LAW GROUP LLP
                              SECOND SUPPLEMENTAL DECLARATION OF COUNSEL BRENT D. MEYER IN SUPPORT OF OBJECTION TO DESIGNATION
 268 BUSH STREET #3639
SAN FRANCISCO CA 94104        UNDER SUB-CHAPTER V PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 1020(B), AND IN THE
www.meyerllp.com Case:       20-50469      Doc# 170
                              ALTERNATIVE, MOTION          Filed: DEBTOR
                                                  TO: (1) REMOVE    06/20/21     Entered:
                                                                          IN POSSESSION    06/20/21
                                                                                        PURSUANT TO 11 14:10:13
                                                                                                       U.S.C. § 1185; (2) Page 1 CASE
                                                                                                                          CONVERT of TO
                              CHAPTER 7 PURSUANT TO 11 U.S.C. § 1112(B)  13
                         1           I, Brent D. Meyer, hereby declare as follows:
                         2           1.       I am an attorney duly licensed to practice law in the State of California and I am
                         3   admitted to practice in the above-referenced Court. I am an attorney in the law firm Meyer Law
                         4   Group, LLP, counsel for creditors Dale Gardener and Melissa Gardner (“Creditors”). I have
                         5   personal knowledge of the facts set forth in this declaration and, if called as a witness, I could
                         6   and would testify competently thereto, except with respect to those matters stated to be on
                         7   information and belief, and as to those matters, I believe them to be true.
                         8           2.       I make this second supplemental declaration in support of the Objection to
                         9   Designation Under Sub-Chapter V Pursuant to Federal Rule of Bankruptcy Procedure 1020(B),
                    10       and in the Alternative, Motion to: (1) Remove Debtor in Possession Pursuant to 11 U.S.C. §
                    11       1185; (2) Convert Case to Chapter 7 Pursuant to 11 U.S.C. § 1112(B) (the “Objection”) [Dkt.
                    12       No. 143] filed in the above-captioned matter.
                    13               3.       On June 18, 2021, and in response to requests from the Office of the United States
                    14       Trustee and Sub-Chapter V Trustee Christopher Hayes at the original First Meeting of Creditors
                    15       conducted on June 1, 2021, I personally received an email from attorney Lars Fuller, in which he
                    16       provided certain requested documents, including statements from Bank of America, N.A.
                    17       (Account No. x4321) for the period of November 2, 2020 to June 1, 2021, true and correct copies
                    18       of which are attached hereto as Exhibit A (collectively, the “BofA Statements”).
                    19               4.       According to the BofA Statements, debtor Mordechai Koka (“Debtor”) personally
                    20       received funds from the California Educational Employment Department (“EDD”) on account of
                    21       unemployment benefits in the aggregate amount of $27,586.00 as follows:
                    22
                                                         Statement Date                                 Amount
                    23                         December 1, 2020                                                   $ 15,900.00
                    24                         January 1, 2021                                                    $ 2,100.00
                                               February 1, 2021                                                   $ 2,267.00
                    25                         March 1, 2021                                                      $      0.00
                                               April 1, 2021                                                      $ 3,269.00
                    26
                                               May 1, 2021                                                        $ 2,700.00
                    27                         June 1, 2021                                                       $ 1,350.00
                                               TOTAL                                                              $ 27,586.00
                    28

                              BK CASE NO. 20-50469-SLJ
                                                                              -2-
MEYER LAW GROUP LLP
                              SECOND SUPPLEMENTAL DECLARATION OF COUNSEL BRENT D. MEYER IN SUPPORT OF OBJECTION TO DESIGNATION
 268 BUSH STREET #3639
SAN FRANCISCO CA 94104        UNDER SUB-CHAPTER V PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 1020(B), AND IN THE
www.meyerllp.com Case:       20-50469      Doc# 170
                              ALTERNATIVE, MOTION          Filed: DEBTOR
                                                  TO: (1) REMOVE    06/20/21     Entered:
                                                                          IN POSSESSION    06/20/21
                                                                                        PURSUANT TO 11 14:10:13
                                                                                                       U.S.C. § 1185; (2) Page 2 CASE
                                                                                                                          CONVERT of TO
                              CHAPTER 7 PURSUANT TO 11 U.S.C. § 1112(B)  13
                         1           5.       According to the BofA Statements, Debtor personally withdrew cash from the
                         2   account at Bank of America, N.A. (Account No. x4321) in the aggregate amount of $26,980.00
                         3   as follows:
                         4
                                                         Statement Date                                 Amount
                         5                     December 1, 2020                                                   $ 8,000.00
                         6                     January 1, 2021                                                    $ 9,900.00
                                               February 1, 2021                                                   $ 1,360.00
                         7                     March 1, 2021                                                      $    900.00
                                               April 1, 2021                                                      $ 2,800.00
                         8
                                               May 1, 2021                                                        $ 1,460.00
                         9                     June 1, 2021                                                       $ 2,560.00
                                               TOTAL                                                              $ 26,980.00
                    10
                    11               6.       The Monthly Operating Reports filed by Debtor in the above-captioned matter for
                    12       the period ending November 31, 2020 through and including April 30, 2021 do not: (a) identify
                    13       the account at Bank of America, N.A. (Account No. x4231); (b) attach copies of any statements
                    14       for the account at Bank of America, N.A. (Account No. x4231); (c) identify the income that
                    15       Debtor received from EDD for unemployment benefits; (d) disclose the cash withdraws that
                    16       Debtor personally received from the account at Bank of America, N.A. (Account No. x4231);
                    17       and (e) identify or disclose the use of the cash that Debtor personally withdrew from the account
                    18       at Bank of America, N.A. (Account No. x4231). See CM/ECF generally.
                    19
                    20               I declare under penalty of perjury under the laws of the United States of America that the
                    21       foregoing is true and correct.
                    22               Executed on this 20th day of June, 2021 at Alamo, California.
                    23
                    24                                                               By: /s/ BRENT D. MEYER
                                                                                        Brent D. Meyer
                    25
                    26
                    27
                    28

                              BK CASE NO. 20-50469-SLJ
                                                                              -3-
MEYER LAW GROUP LLP
                              SECOND SUPPLEMENTAL DECLARATION OF COUNSEL BRENT D. MEYER IN SUPPORT OF OBJECTION TO DESIGNATION
 268 BUSH STREET #3639
SAN FRANCISCO CA 94104        UNDER SUB-CHAPTER V PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 1020(B), AND IN THE
www.meyerllp.com Case:       20-50469      Doc# 170
                              ALTERNATIVE, MOTION          Filed: DEBTOR
                                                  TO: (1) REMOVE    06/20/21     Entered:
                                                                          IN POSSESSION    06/20/21
                                                                                        PURSUANT TO 11 14:10:13
                                                                                                       U.S.C. § 1185; (2) Page 3 CASE
                                                                                                                          CONVERT of TO
                              CHAPTER 7 PURSUANT TO 11 U.S.C. § 1112(B)  13
    !
        EXHIBIT A




Case: 20-50469   Doc# 170   Filed: 06/20/21   Entered: 06/20/21 14:10:13   Page 4 of
                                        13
Case: 20-50469   Doc# 170   Filed: 06/20/21   Entered: 06/20/21 14:10:13   Page 5 of
                                        13
Case: 20-50469   Doc# 170   Filed: 06/20/21   Entered: 06/20/21 14:10:13   Page 6 of
                                        13
Case: 20-50469   Doc# 170   Filed: 06/20/21   Entered: 06/20/21 14:10:13   Page 7 of
                                        13
Case: 20-50469   Doc# 170   Filed: 06/20/21   Entered: 06/20/21 14:10:13   Page 8 of
                                        13
Case: 20-50469   Doc# 170   Filed: 06/20/21   Entered: 06/20/21 14:10:13   Page 9 of
                                        13
Case: 20-50469   Doc# 170   Filed: 06/20/21   Entered: 06/20/21 14:10:13   Page 10 of
                                         13
Case: 20-50469   Doc# 170   Filed: 06/20/21   Entered: 06/20/21 14:10:13   Page 11 of
                                         13
Case: 20-50469   Doc# 170   Filed: 06/20/21   Entered: 06/20/21 14:10:13   Page 12 of
                                         13
Case: 20-50469   Doc# 170   Filed: 06/20/21   Entered: 06/20/21 14:10:13   Page 13 of
                                         13
